Fourth Court of Appeals
                                San Antonio, Texas
                                    September 11, 2014

                                   No. 04-13-00791-CV

            IN THE ESTATE OF AMINTA PEREZ-MUZZA, DECEASED,

                 From the County Court at Law No 2, Webb County, Texas
                           Trial Court No. 2007PB7000089-L2
                         Honorable Jesus Garza, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice

     The panel has considered the Appellee’s Motion for Rehearing, and the motion is
DENIED.


                                                _________________________________
                                                Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court